IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60270
                         Summary Calendar



ENRIQUE DEL ANGEL MONTIEL,

                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.

                       - - - - - - - - - -
                 Petition for Review of an Order
               of the Board of Immigration Appeals
                       BIA No. A36 590 557
                       - - - - - - - - - -
                           May 18, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Enrique Del Angel Montiel petitions for review of the Board

of Immigration Appeals’ decision denying his motion to reopen his

appeal.   Respondent moves the court to dismiss the petition for

lack of jurisdiction.

     This court lacks jurisdiction to review Montiel’s petition.

See Nguyen v. INS, 117 F.3d 206, 207 (5th Cir. 1997).     IT IS

ORDERED that Respondent’s motion to dismiss is GRANTED.

     PETITION DISMISSED; MOTION GRANTED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.